United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2970
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri
Sampson Williams,                      *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                         Submitted: February 7, 2002

                              Filed: February 26, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

      Sampson Williams appeals from the final judgment entered in the District
     1
Court for the Western District of Missouri, committing him to the custody of the
United States Attorney General pursuant to 18 U.S.C. § 4246 to continue his



      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
commitment beyond the expiration of his sentence. For the reasons discussed below,
we affirm the judgment of the district court.

       We conclude that the district court did not clearly err in finding that Williams
suffers from a mental disease or defect, that as a result his release would create a
substantial risk of bodily injury to another person or serious damage to another’s
property, and that suitable arrangements for State custody and care are not available.
See 18 U.S.C. § 4246; United States v. S.A., 129 F.3d 995, 1000 (8th Cir. 1997)
(standard of review), cert. denied, 523 U.S. 1011 (1998). The experts unanimously
agreed that Williams was dangerous, and he failed to submit any medical or other
expert evidence to the contrary. See United States v. Lewis, 929 F.2d 440, 442 (8th
Cir. 1991) (per curiam) (§ 4246 findings upheld where supported by unanimous
expert opinion, including that of court-appointed independent expert); United States
v. Steil, 916 F.2d 485, 488 (8th Cir. 1990) (affirming district court’s conclusion that
inmate was mentally ill and dangerous under § 4246, because there was no contrary
medical opinion in record and at least five mental health professionals had found
inmate mentally ill and dangerous).

      Accordingly, we affirm and grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-